Citation Nr: 0733644	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-29 186A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to service connected hypertension.  

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to service connected hypertension.  

3.  Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
November 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2002 and November 2004 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The July 2002 rating decision continued a 10 percent 
evaluation for hypertension, denied service connection for 
major depressive disorder, and denied entitlement to 
individual unemployability.  The November 2004 rating 
decision denied service connection for sleep apnea.  

In June 2003 the veteran testified before a Decision Review 
Officer at the RO (RO hearing).  A transcript of that hearing 
is of record.  

In a January 2005 statement the veteran stated that he wished 
to withdraw his claim for entitlement to individual 
unemployability as he was presently employed.  Therefore, 
this issue is withdrawn and will not be discussed below.  
38 C.F.R. § 20.204 (2007).  

In December 2006 the veteran testified before the undersigned 
sitting at the RO (Travel Board hearing).  A transcript of 
that hearing is of record.  The Board recognizes that this 
hearing transcript has numerous inaudible portions.  In his 
August 2007 written brief presentation, the veteran's 
representative acknowledged that many of the remarks made at 
the hearing were inaudible.  However, the veteran indicated 
that he did not wish to have another hearing.  

In December 2005 and August 2007, subsequent to issuance of 
the statements of the case (SOCs), the veteran submitted 
evidence pertinent to the claims on appeal.  This evidence 
was accompanied by a waiver of consideration by the agency of 
original jurisdiction (AOJ).  Therefore, the Board will 
consider this evidence in the first instance.  See 38 C.F.R. 
§ 20.1304 (2007).  

An August 2002 statement from the veteran appears to raise 
claims for service connection for headaches, tremors, and 
loss of sleep as secondary to hypertension.  The record also 
reflects that the veteran raised a claim for service 
connection for sexual problems secondary to medication for 
hypertension.  These matters have not been adjudicated and 
are referred to the RO for appropriate action.  

The issues of service connection for depression and sleep 
apnea, to include as secondary to service connected 
hypertension, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The recent diastolic blood pressure readings are 100 or less, 
and recent systolic blood pressure readings are 166 or less.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2007).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2007).

A November 2004 VCAA letter informed the veteran of what 
information and evidence was necessary to grant an increased 
evaluation for hypertension.  The letter also satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  

With respect to the fourth element, the November 2004 VCAA 
letter stated, "If you have any evidence in your possession 
that pertains to your claim, please send it to us."  Thus, 
the veteran was advised of the fourth element of the duty to 
notify.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In this case, service connection has already been established 
and the veteran is seeking an increased evaluation for 
hypertension, thus, the first three Dingess/Hartman notice 
elements have been satisfied.  The November 2004 VCAA letter 
provided notice on the rating element.  This letter did not 
include notice on the effective date element.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that once service connection is granted and an effective 
date and rating have been assigned, the claim is 
substantiated and further VCAA notice is not needed.  In any 
event, a March 2006 letter provided notice regarding 
disability ratings and effective dates.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  In this case, notice 
was provided after the AOJ decision.  The Board finds that 
any defect with respect to the timing of the VCAA notice in 
this case was harmless.  In this regard, the veteran received 
complete VCAA notice prior to certification of the case to 
the Board.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VCAA notice.  Specifically, after 
the November 2004 VCAA letter, the veteran testified at the 
December 2006 Travel Board hearing.  As such, he has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, to decide the appeal would not 
be prejudicial to the appellant.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA treatment 
records have been associated with the claims file.  In 
addition, the veteran was afforded VA examinations to 
evaluate hypertension in June 2002 and December 2006.  

As will be discussed below, the Board is remanding the claims 
of entitlement to service connection for sleep apnea and 
depression, in part, to obtain records associated with a 
Social Security Administration (SSA) claim filed in 2002.  As 
will be discussed in detail below, since the veteran is 
seeking an increased rating for hypertension, the most recent 
medical evidence is the most probative.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  As such, records associated with 
a SSA claim filed over 5 years ago are not relevant to 
demonstrating the current severity of the veteran's 
hypertension.  Similarly, the veteran reported in a March 
2002 statement that his hypertension had increased in 
severity and that he had gone to the Emergency Room at 
Baptist Hospital.  He asked that these records be requested.  
However, as noted above, records regarding the state of the 
veteran's hypertension over 5 years ago will not change the 
outcome of the claim, in which the current severity of 
hypertension is for consideration.  

As such, these records are not pertinent to this claim, and 
remand would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
veteran, and is thus not appropriate.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2007).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The veteran was initially granted service connection for 
hypertension, evaluated as 10 percent disabling, by rating 
decision in July 1995.  

Hypertension is currently evaluated as 10 percent disabling 
under Diagnostic Code 7101.  This diagnostic code provides a 
10 percent evaluation when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; is provided as the minimum 
evaluation for an individual with a history of diastolic 
pressure of predominantly 100 or more who requires continuous 
medication for control.  A 20 percent evaluation is warranted 
when diastolic pressure is predominantly 110 or more, or; 
systolic pressure is predominantly 200 or more.  A 40 percent 
evaluation is warranted when diastolic pressure is 
predominantly 120 or more and a 60 percent evaluation is 
warranted when diastolic pressure is predominantly 130 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

At VA examination in June 2002 the veteran gave a history of 
hypertension since 1986.  He reported that he was currently 
taking four medications for hypertension.  On examination 
blood pressure was 179/96.  Further readings reflect blood 
pressure of 151/94 standing and 160/95 sitting.  The 
pertinent diagnosis was essential hypertension under poor 
control with medications and diet.  

At the June 2003 RO hearing the veteran stated that his 
hypertension was out of control for a very long time, even 
with medication, adding that at one time he was taking 7 or 8 
medications for control.  He reported that he was currently 
taking 6 medications for hypertension.  He reported blood 
pressure readings of 150/90 to as high as 160/90, but stated 
that he was first diagnosed at well over 200 and his blood 
pressure was 200 when he was first admitted to the hospital 
that January, when he thought his blood pressure was 210/160.  
He added that, even with medication, his systolic pressure 
had been at the 150 range and the diastolic pressure had been 
as high as 103.  

Records of VA treatment from January 2002 to November 2005 
reflect ongoing diagnoses of and treatment for hypertension.  
The Board notes that blood pressure on admission to the life 
support unit (LSU) via ambulance in January 2002 was 187/143.  
The most recent VA treatment records reflect blood pressure 
readings of 132/70 in June 2005, 115/61 in December 2004, 
146/70 and 143/85 in October 2004, 134/66 in April 2004, 
143/85 in October 2003, 158/99 in August 2003, 143/74 in June 
2003, 138/86 in May 2003, 134/86 in April 2003, and 131/80 in 
March 2003.  

At the December 2006 Travel Board hearing the veteran stated 
that he took his blood pressure readings at home and that his 
blood pressure had been 166/100 on three different occasions.  
He also reported readings of 156/95 and 168/100.  He stated 
that his blood pressure was still in the 150/95 range or even 
better sometimes.  He reported taking 5 medications a day to 
treat hypertension.  

At VA examination in December 2006 blood pressure readings 
were 166/100, 160/96, and 156/100.  On chest X-ray the heart 
was larger than normal.  The impression was essential 
hypertension.  The examiner noted that hypertensive heart 
disease was not present and that there were no significant 
effects on occupation or usual activities of daily living.  

The medical evidence does not demonstrate that the veteran's 
hypertension warrants an increased evaluation of 20 percent.  
Such a higher evaluation requires diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  Although the veteran testified 
that his blood pressure readings were as high as 210/160 on 
admission to the hospital in January 2002, and the actual 
treatment records do reflect diastolic pressure of 143 in 
January 2002, the recent medical evidence reveals the highest 
diastolic pressure to be 100 and the highest systolic 
pressure to be 166.  Further, at the Travel Board hearing the 
veteran reported that his home blood pressure readings were 
running around 150/95 or better.  

Despite the blood pressure reading of 187/143 in January 
2002, the recent medical evidence does not demonstrate 
predominant findings of systolic pressure of 200 or more or 
diastolic pressure of 110 or more.  Thus, a higher evaluation 
for hypertension is not warranted.  38 C.F.R. § 4.104, 
Diagnostic Code 7101.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran has maintained employment and the December 2006 
VA examiner specifically noted that hypertension did not have 
any significant effects on occupation.  As such, marked 
interference with employment has not been shown.  In 
addition, hypertension has not required frequent periods of 
hospitalization since the claim for an increased evaluation.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for hypertension.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).  


ORDER

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling, is denied.  


REMAND

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2007).  

An April 2002 letter from the Social Security Administration 
(SSA) to VA reflects that the veteran had applied for 
benefits under the Social Security Act.  During VA treatment 
in June 2002 the veteran was offered assistance with his 
paperwork for Social Security.  However, records related to a 
disability claim with the Social Security Administration have 
not been associated with the claims file.  These records are 
potentially pertinent to the service connection claims on 
appeal.  VA is required to obtain the SSA records prior to 
deciding the veteran's claims.  Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) (pursuant to duty to assist, VA must 
seek to obtain all pertinent records, including SSA records, 
of which it is put on notice); Dixon v. Gober, 14 Vet. App. 
168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service or with another service connected disability; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold 
for finding a link between current disability and service is 
low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon v. Nicholson, at 83.

The veteran claims that service connection for depression is 
warranted secondary to hypertension.  Secondary service 
connection is available for disabilities that are proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310.  When aggravation of a non-
service-connected condition is proximately due to or the 
result of a service-connected condition, a veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

At VA examination to evaluate depression in June 2002 the 
Axis I diagnosis was major depressive disorder, recurrent.  
The examiner opined that the veteran's depression was not 
caused by hypertension.  The examiner added that the 
veteran's major depressive disorder was considered functional 
in nature and not due to organic etiology.  While the 
examiner discussed the veteran's medical history, it is not 
evident that he reviewed the claims file.  

Following this examination, records of VA treatment from 
October and November 2002 include a note that the veteran 
appeared tired and depressed secondary to medical conditions, 
a report from the veteran that he had difficulty with not 
becoming depressed secondary to hypertension and the effect 
of the medications, an opinion that hypertension was a much 
more significant source of depression than any post-substance 
abuse reaction, and the veteran's statement that he 
experienced discouragement and depression regarding numerous 
medical issues, including sexual side effects of his 
medication and controlling his blood pressure.  

Based on the foregoing, the Board finds that a new VA 
examination is needed so that a medical professional can 
review the claims file and provide a competent opinion as to 
whether or not the veteran has current depression which is 
etiologically related to, or aggravated by, service connected 
hypertension, to include the side effects of medications used 
to treat that condition.  See Roberts v. Derwinski, 2 Vet. 
App. 387 (1992) (holding that the veteran is entitled to a 
thorough examination which takes into account all relevant 
background information, including prior medical evidence).  

At VA examination to evaluate sleep apnea in October 2004 the 
veteran reported that he had been diagnosed with sleep apnea 
following a sleep study one year earlier.  The examiner noted 
that there was no record of a history of sleep apnea, 
although there were frequent complaints of headaches, which 
were sometimes associated with high blood pressure.  The 
veteran denied treatment for complaints of excess fatigue, 
snoring, or somnolence, but was told that this was a normal 
side effect of military training.  The impression was sleep 
apnea and hypertension.  The examiner opined that he was 
unable to assess whether he veteran had sleep apnea in the 
service, but that if he did have his reported symptoms of 
excess fatigue, somnolence, and snoring in service, then it 
was likely that he did have sleep apnea.  The examiner added 
that hypertension does not cause sleep apnea, but sleep apnea 
could cause hypertension.  He concluded by stating that he 
did not feel that hypertension caused sleep apnea, but he was 
unable to say with certainty whether or not the veteran had 
sleep apnea in the military. 

While the foregoing examination report provides a negative 
opinion regarding a nexus between current sleep apnea and 
hypertension, it suggests that the veteran did have sleep 
apnea in service.  In this regard, the veteran is competent 
to report symptoms capable of lay observation.  See Jandreau 
v. Nicholson, 492 F. 3d. 1372 (Fed. Cir. 2007).  While the 
October 2004 VA examination suggests that the veteran had 
sleep apnea in service, the Board finds that a new VA 
examination is needed to obtain an opinion as to whether it 
is at least as likely as not that current sleep apnea is 
related to any sleep apnea in service.  

Finally, the RO sent the veteran a VCAA letter in March 2002, 
which provided notice of the information and evidence 
required to establish entitlement to service connection for 
sleep apnea secondary to hypertension, however, this letter 
failed to inform the veteran of the information and evidence 
required to establish service connection on a direct basis.  

Failure to provide notice of what evidence is needed to 
substantiate the claim is ordinarily prejudicial.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006); Kent v. Nicholson, 20 
Vet. App. 1 (2006).  

On remand, the veteran should be furnished VCAA notice 
regarding the information and evidence necessary to establish 
service connection for sleep apnea on a direct basis.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notice letter 
in accordance with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), specifically 
informing him of the information and 
evidence required to substantiate his 
claim of entitlement to service 
connection for sleep apnea.  

2.  Obtain from the Social Security 
Administration all records pertinent to 
the veteran's claim for Social Security 
disability benefits as well as the 
medical records relied upon concerning 
that claim.  

3.  Schedule the veteran for a VA 
examination to determine the etiology of 
any current depression.  

The claims folder should be made 
available to the examiner for review 
prior to the examination and the examiner 
is requested to acknowledge such review 
in the examination report or in an 
addendum.

The examiner should provide an opinion as 
to whether the veteran has any current 
depression and, if so, if it is at least 
as likely as not (a 50 percent 
probability or more) that such depression 
is etiologically related to service or is 
related to or aggravated by the veteran's 
service connected hypertension, to 
include side effects of medications used 
to treat hypertension.  

4.  Schedule the veteran for VA 
examination to determine the etiology of 
any current sleep apnea.  

The claims folder should be made 
available to the examiner for review 
prior to the examination(s) and the 
examiner is requested to acknowledge such 
review in the examination report or in an 
addendum.

The examiner should provide an opinion as 
to whether the veteran has current sleep 
apnea and, if so, whether it is at least 
as likely as not (50 percent probability 
or more) that such disability was 
incurred in, or aggravated by, service.  
The examiner is advised that the veteran 
is competent to report symptoms capable 
of lay observation.  See Jandreau.  The 
examiner should offer a rationale for all 
opinions.  

5.  After ensuring the above is complete, 
to include any additional development 
deemed necessary, please re-adjudicate 
the claims.  If any benefit sought 
remains denied, issue a supplemental 
statement of the case before returning 
the claims to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


